Citation Nr: 0941621	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a prostate 
disability.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to May 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for asthma, a 
prostate disability, impotence, diabetes mellitus and a heart 
disability.  When this case was previously before the Board 
in August 2008, it was remanded for additional development of 
the record.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

The Board notes that the issue of service connection for a 
psychiatric disability was also remanded by the Board in its 
August 2008 determination.  Based on the receipt of 
additional evidence, the RO, by rating action dated July 
2009, granted service connection for depression.  
Accordingly, this represented a complete grant of the benefit 
sought on appeal and, therefore, this decision is limited to 
the issues set forth on the previous page.




FINDINGS OF FACT

1.  Asthma was initially demonstrated years after service, 
and the preponderance of the competent medical evidence fails 
to link it to service.

2.  A prostate disability was initially demonstrated years 
after service, and the preponderance of the competent medical 
evidence fails to link it to service.

3.  Impotence was initially demonstrated years after service 
and the preponderance of the competent medical evidence fails 
to link it to service.

4.  Diabetes mellitus was initially demonstrated years after 
service and the preponderance of the competent medical 
evidence fails to link it to service.

5.  A heart disability was first demonstrated years after 
service, and the preponderance of the competent medical 
evidence fails to link it to service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002; 38 C.F.R. 
§ 3.303 (2009).

2.  A prostate disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Impotence was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

5.  Heart disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2002 letter, issued prior to the rating decision on 
appeal, and in an August 2008 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Letters dated in March 2006 and August 2008 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  The case was last readjudicated 
in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, information from the Department of 
Defense (DoD) and the Veteran's testimony at a hearing at the 
RO.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a periods of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease or diabetes mellitus becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that service connection is warranted for 
each disability at issue.  He claims his participation in 
Project SHAD exposed him to chemicals that are associated 
with urinary, lung and heart problems.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that he reported a history 
of asthma on his 1956 entrance examination.  The examiner 
clarified that the Veteran reported he had asthmatic 
bronchitis.  Chest x-ray was normal.  In October 1958 he had 
complaints of mild dysuria during a hospitalization for a 
fever.  His urine was normal and he was diagnosed with right 
leg cellulitis.  He reported vague chest complaints in August 
1961.  When seen for unrelated symptoms in September 1963, it 
was indicated that his health record revealed a history of 
asthma.

VA and private medical records disclose that the Veteran has 
asthma.  He was found to have prostatitis in August 1992, and 
underwent a transurethral resection of the prostate in the 
1990's for benign prostatic hypertrophy.  

On VA examination in August 2004, the Veteran asserted that 
he developed asthma in 1968, and that his prostate problems 
began in the late 1960's with a slowing of his urinary 
stream.  He also claimed his sexual dysfunction started in 
the late 1960's.  The diagnoses were bronchial asthma, benign 
prostatic hypertrophy, diabetes mellitus, and mitral 
regurgitation.  

The Veteran has submitted several statements from his family 
physician, R.E., D.O.  The November 2004 letter provided an 
opinion that the Veteran's medical problems are most likely 
attributed to his chemical exposure to Autumn Gold while in 
the military.  A similar letter by Dr. E. was submitted in 
July 2005.  In March 2007, Dr. E. related that he had treated 
the Veteran for six years.  He noted that the Veteran had 
asthma, impotence, diabetes, prostate cancer, renal cancer, 
colon cancer, and chronic obstructive pulmonary disease.  He 
stated that after reviewing the Veteran's medical history, it 
was highly unlikely that these medical conditions were of 
natural causes.  He opined that it was more likely that the 
Veteran's exposure to chemicals in Project SHAD had a direct 
correlation to his conditions.  He pointed out that there was 
no family history or risk factors that would have 
precipitated these problems, and his exposure to chemicals as 
those utilized in Project SHAD would be more likely.  

The Veteran also submitted a note dated in July 2005 from 
F.A., MD which indicates that the Veteran was concerned about 
the health effects of his claimed exposure to chemicals in 
service on his lung condition.  Dr. A. noted that VA hospital 
follow-up on this would help the Veteran.

In a May 2002 letter, the VA Under Secretary for Benefits 
informed the Veteran that his brigade had been involved in 
tests conducted during his period of service.  The tests were 
part of a program called the Shipboard Hazard and Defense 
(SHAD) Project.  

The evidence against the Veteran's claim includes the service 
treatment records, VA medical records, the reports of VA 
examinations, and information from the DoD.

The May 2002 letter from the VA Under Secretary for Health 
mentioned above noted that there was no evidence of adverse 
health effects as a result of Project SHAD.  A Fact Sheet 
from the DoD was enclosed and reflected that the agent used 
in the test was Bacillus globigii (BG), and that this was 
harmless to humans.  It was reported that a household bleach 
and water solution easily killed BG.  

An updated DoD Fact Sheet in December 2003 noted that 
following the publication of a previous Fact Sheet, new 
information had been received.  It was indicated that BG was 
now considered to be Bacillus subtilis var. niger, a close 
relative of Bacillus subtilis, and that such species are 
common in the environment and are uncommon causes of disease.  
It was stated that they have been associated with acute 
infections of the urinary tract, lung, heart valve and other 
body sites, but always, or nearly always, in individuals 
whose health had already been compromised.  It was further 
noted that long-term or late developing health effects would 
be very unlikely (except perhaps as a complication of the 
acute infection).

Other than the isolated complaints of dysuria and chest pain, 
the service treatment records are silent for pertinent 
complaints.  No abnormal findings were recorded.  

The Veteran was afforded a general medical examination by the 
VA in July 1964.  Examinations of the cardiovascular, 
respiratory, genitourinary and endocrine systems were normal.  

The Veteran was seen in a private facility in August 1992.  
The impression was possible chronic prostatitis.  

The Veteran reported asthma of 20 years duration when he was 
seen at a VA outpatient treatment clinic in October 1997.  He 
said he had problems with impotency in February 1998.  

On VA examination in August 2004, it was reported that the 
Veteran's bronchial asthma had developed in 1968; a heart 
condition had been diagnosed in 1992; benign prostatic 
hypertrophy was diagnosed in the early 1990's; sexual 
dysfunction started in the late 1960's; and that diabetes 
mellitus was diagnosed in April 2003.  The examiner diagnosed 
diabetes mellitus, type 2; bronchial asthma; benign prostatic 
hypertrophy; and mitral regurgitation.  He noted that he 
reviewed the earlier DoD Fact Sheet on Project SHAD.  He 
concluded, based on the Fact Sheet, that it was at least as 
likely as not that the claimed conditions were not secondary 
to exposure to BG during Project SHAD.  He stated that there 
was no evidence that BG caused any of the listed 
disabilities.  He also opined that it was at least as likely 
as not that sexual dysfunction was multifactorial, in part 
due to diabetes mellitus, multiple comorbidities, and to the 
side effects of multiple medications.  The examiner estimated 
that each of these three factors was making an equal 
contribution towards sexual dysfunction.  

The Veteran was examined by the same VA physician in January 
2009.  He again reviewed the claims folder, as well as the 
March 2007 letter from Dr. E., and the more recent DoD Fact 
Sheet.  Following an examination, the diagnoses were 
bronchial asthma, benign prostatic hypertrophy, diabetes 
mellitus, type 2, erectile dysfunction and mitral 
regurgitation.  The examiner noted that none of the 
disabilities for which the Veteran is seeking service 
connection is an acute infection and that, therefore, the 
effects of SHAD in causing acute infections was not relevant 
to these diseases.  He referred to the opinion of Dr. E. who 
cited the lack of family history and risk factors in 
excluding the spontaneous development of his diseases as the 
reason why he attributed the Veteran's disabilities to 
Project SHAD.  The VA physician asserted that this was not 
convincing evidence of the disorders being secondary to SHAD 
exposure.  He observed that the Fact Sheet indicated that BG 
was harmless to humans and was safely used in biological 
studies for pathogenic bacteria.  Based on his evaluation of 
the information and his physical examination, the claimed 
disabilities were unlikely to be secondary to exposure to BG 
during Project SHAD.  He found no convincing evidence that BG 
caused any of the claimed disabilities.  He repeated his 
comments made following the August 2004 examination regarding 
sexual dysfunction.  The examiner indicated that it was at 
least as likely as not that obesity played a role in the 
genesis and aggravation of diabetes mellitus, type 2, and 
that smoking played a role in the genesis and aggravation of 
asthma.  In sum, the VA physician reiterated his previous 
opinion that the claimed disabilities were unlikely to be 
secondary to exposure to SHAD.  

The evidence supporting the Veteran's claim that asthma, a 
prostate disability, impotence, diabetes mellitus or a heart 
disability is related to service consists of his statements 
and an opinion from Dr. E. (although Dr. E. did not address 
the Veteran's heart condition).  Initially, the Board notes 
that there is no clinical evidence of the claimed conditions 
during service or for many years thereafter.  

The Veteran's main argument is that the conditions are 
associated with his participation in Project SHAD, and the 
statements from Dr. E. support this claim.  The Board 
concludes, however, that Dr. E's statements are of less 
probative value than the opinion rendered by the VA physician 
following a review of the claims folder.  An evaluation of 
the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to 
be attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The United 
States Court of Appeals for Veterans Claims Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

The Board points out that the November 2004 and July 2005 
statements from Dr. E. provide no rationale for the 
conclusion.  While the March 2007 statement from Dr. E. does 
provide a rationale, such rationale is not supported by the 
other evidence of record.  As an initial matter, Dr. E. noted 
the Veteran has a history of prostate cancer, when the other 
medical evidence of record notes the Veteran had benign 
prostatic hypertrophy.  The basis for Dr. E's opinion 
included that the Veteran had no risk factors that would have 
precipitated his medical problems, therefore exposure to 
chemicals as utilized in Project SHAD were the more likely 
cause.  However, the Board notes that the other medical 
evidence of record reflects that the Veteran has been 
diagnosed as morbidly obese and also had a significant 
smoking history, reportedly smoking 2 to 3 packs of 
cigarettes a day from age 17 until 1986.  The VA examiner 
noted such are risk factors with respect to some of the 
claimed conditions.  In addition, the VA examiner 
specifically discussed the agent (BG) used in Project SHAD.

The VA examiner provided a detailed discussion for his 
conclusion addressing the evidence in the claims file, 
including significant information concerning risk factors and 
the DoD information pertaining to Project Shad.  Dr. E. 
conversely makes a conclusory statement that because there is 
no hereditary history or risk factors, the conditions must be 
related to chemical exposure in Project Shad.  Dr. E. did not 
address risk factors identified by the VA examiner to include 
morbid obesity and a significant history of smoking.  Nor did 
he address the "chemical" used in the testing and the 
reports that such agent is common in the environment and 
considered harmless to healthy individuals.  As such, the 
Board finds the opinion of the VA examiner was more informed 
than that of Dr. E. and included consideration of recognized 
risk factors.  Thus, the Board finds that the opinion of the 
VA examiner is entitled to great probative value, while that 
of Dr. E. is assigned less probative weight.   

The Board also acknowledges the note from Dr. A.  However, 
such note simply reflects the Veteran's concerns with no 
opinion linking the Veteran's conditions to service.  As 
such, it is entitled to little, if any, probative value.   

In summary, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
asthma, a prostate disability, impotence, diabetes mellitus 
or a heart disability as there is no clinical evidence of 
these conditions in service or for many years thereafter, and 
the preponderance of the evidence is against a finding that 
the current conditions are related to service, to include the 
Veteran's participation in Project SHAD.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for asthma is denied.

Service connection for a prostate disability is denied.

Service connection for impotence is denied.

Service connection for diabetes mellitus is denied.  

Service connection for heart disability is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


